



Exhibit 10.18
Fourth Amendment to Consulting Agreement
This Fourth Amendment to Consulting Agreement (this “Amendment”) is made on June
30, 2020 by and between Scientific Games Corporation, a Nevada corporation, (the
“Company”) and Richard Haddrill (“Consultant”).
WHEREAS, the Company and Consultant entered into a Consulting Agreement dated as
of February 26, 2018, which was then amended effective as of January 1 2019,
April 29, 2019 and as of April 2020 (as amended, the “Consulting Agreement”);
and
WHEREAS, the amendment to the Consulting Agreement dated as of April 2020
provided that effective as of May 1, 2020, and until and through July 31, 2020,
Consultant would be paid twenty thousand, eight hundred and thirty-three U.S.
dollars and thirty-three cents ($20,833.33) each month for the Services provided
hereunder for that period of time.
NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.Decrease in Monthly Fees. The Agreement is hereby amended by adding the
following sentence to the end of the first paragraph of Annex B:
“Effective as of August 1, 2020, and until and through August 31, 2020,
Consultant will be paid twenty thousand, eight hundred and thirty-three U.S.
dollars and thirty-three cents ($20,833.33) each month for the Services provided
hereunder for that period of time.”
2. Except as set forth in this Amendment, all terms and conditions of the
Consulting Agreement shall remain unchanged and in full force and effect in
accordance with their terms. All references to the “Agreement” in the Consulting
Agreement shall refer to the Consulting Agreement as amended by this Amendment.
Any defined terms used in this Amendment and not defined herein shall have the
meaning as set forth in the Agreement.
        3. This Amendment may be executed in counterparts, each of which shall
for all purposes be deemed to be an original and all of which shall constitute
the same instrument. Delivery of an executed counterpart of a signature page of
this Amendment by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.
IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of June 30, 2020.
SCIENTIFIC GAMES CORPORATION




By: /s/ James Sottile   
Name: James Sottile 
Title: Executive Vice President and Chief Legal Officer 


/s/ Richard Haddrill   
Richard Haddrill
1

